Citation Nr: 1504015	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-22 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In his August 2012 Form 9 appeal, the Veteran indicated that he wanted a Board hearing by live videoconference.  However, he later withdrew that request in December 2012.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains in his March 2011 claim for benefits that he was exposed to Agent Orange while serving in Vietnam, which caused him to develop lumps and boils under his right arm and on his center chest.  He stated that he has had these lumps ever since his service in Vietnam; they have grown from pimple-sized masses to nickel-sized in diameter.  Further, the Veteran states that these masses are painful to the touch, and will bleed, scab over, and bleed again.  In his September 2011 Notice of Disagreement, the Veteran contends that he continued to have these boils or cysts since 1969, and he contends that this skin condition eventually turned into basal cell carcinoma.

The Veteran was first offered a VA examination in July 2011 in connection with this claim.  He was noted to have a history of furuncle without residuals, scars, tissue loss, or functional impairment.  The examiner also noted that the Veteran was recently diagnosed with basal cell carcinoma, but that the Veteran has completed treatment and does not currently have any residual conditions or complications due to the carcinoma.  The examiner stated that the Veteran did not have any findings for chloracne, and he did not note any other diagnosed skin condition on the examination report.  In a letter dated in September 2011, the Veteran asserted that the examination had failed to address boils and cysts on his chest and near his armpit.  

In January 2013, the Veteran was afforded another VA skin disorders examination.  The examiner noted a diagnosis of furuncles of the trunk, which was diagnosed in 1969.  The VA examiner noted that the Veteran had an in-service history of multiple boils with incision and drainage, as well as additional furuncles on the anterior upper mid-chest without incision and drainage.  The VA examiner stated that there was no further exacerbation of furuncles or treatment required since 1969.  The examiner stated that the Veteran's claimed skin condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, the VA examiner stated that it was highly unlikely that a staph skin infection would develop into basal cell carcinoma after many years, and that "literature states infections will not produce cancer like prolonged sun light will do."  

In a March 2013 addendum opinion, the VA examiner stated that he did not believe the Veteran's basal cell carcinoma was a progression of his staph infection - hidradenitis suppurativa - while in the service.  The examiner further stated that this condition was an infection of the skin caused by a staph organism, does not go onto produce basal cell carcinoma, and that basal cell carcinoma occurs with genetics, sun exposure and aging.

In reaching his respective conclusions, the examiner did not consider the Veteran's competent lay assertions describing symptoms of skin boils and lesions that he has experienced since active duty service, and does not provide an opinion on whether any such recurrent skin condition described by the Veteran may be related to active duty service or exposure to Agent Orange.  Thus, the VA examiner's opinions are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In a June 2013 Skin Diseases Disability Benefits Questionnaire, the Veteran was noted to have diagnoses of basal cell carcinoma without residuals, and a separate diagnosis of "postules."  However, the examination is also inadequate because the report does not provide an opinion on whether any such diagnosed skin condition is related to the Veteran's active duty service.

On remand, the Veteran should be provided a new VA examination which clearly describes all currently diagnosed skin conditions.  Further, the examiner must provide an opinion addressing whether or not any diagnosed skin condition is due to active duty service, to include exposure to Agent Orange.  A detailed rationale for the opinion should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination to determine the current nature and likely etiology of the Veteran's claimed skin disability.  The entire claims file should be made available to and reviewed by the examiner in conjunction with the examination.  Based on the examination and review of the record, the examiner is to address the following questions:

(a)  Please list all of the Veteran's currently diagnosed skin conditions, to include any residuals of basal cell carcinoma.

(b)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed skin condition had its onset in or is otherwise related to the Veteran's active duty service, to include exposure to Agent Orange in Vietnam?  The examiner should specifically address not only the etiology or the basal cell carcinoma, but also any scars, boils, cysts, pustules, lesions, rashes or skin disorders of any kind.  The examiner should also address whether the diagnostic criteria for chloracne are met.  .  The examiner should specifically consider the Veteran's history of symptoms that include intermittent boils/cysts/lesions appearing on his right arm and chest since active service in 1969.
 
A complete rationale for all opinions expressed must be provided

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




